Citation Nr: 0320784	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  98-14 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1805, 
for a child suffering from spina bifida.  




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

On August 22, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the appellant and request that he provide 
the full name and address for a "Dr. Adams", from whom 
he reports having received treatment.  

2.  Make arrangements with the appropriate VA medical 
facility for the veteran to be afforded an examination 
by a specialist in orthopedics.  Send the claims folder 
to the doctor, and ask that the doctor review the claims 
folder in detail prior to conducting the examination.  
The doctor must indicate in the examination report 
whether or not the claims folder was reviewed, and 
respond to the following matters/questions:

	(a)  The doctor is asked to render diagnoses of all 
current low back disorders found to be present.  
All necessary tests in order to determine the 
correct diagnoses are to be done.  

	(b)  The doctor should specifically state whether 
or not the veteran has spina bifida occulta.  Does 
the veteran suffer from any forms or manifestations 
of spina bifida, other than spina bifida occulta?  
If so, what is the date of onset and etiology of 
any such forms or manifestations of spina bifida?

	(c)  The medical records show that the veteran has 
been diagnosed as having spondylosis and 
spondylolisthesis, described as congenital defects.  
If present, the doctor should describe the nature 
of spina bifida occulta, i.e., whether it is a 
congenital defect or is acquired in nature.  What 
is the date of onset and etiology of spina bifida 
occulta, if present?  

	(d)  If it is determined that spina bifida occulta 
is acquired in nature (as opposed to a congenital 
defect) and had its onset prior to the veteran's 
active service, did it increase in severity during 
service?  If there was an increase in severity, was 
it due to the natural progression of the condition, 
or was it aggravated beyond its natural 
progression? 

	(e)  The doctor is also asked to determine the date 
of onset and describe the etiology of all current 
low back disorders, other than spina bifida or 
spina bifida occulta.  The doctor should express an 
opinion as to whether it is at least as likely as 
not that any such disorder(s) is related to any 
injury or disease incurred during the veteran's 
period of active service from March 30, to May 3, 
1988.

	The doctor must provide a comprehensive report 
including complete rationales for all opinions and 
conclusions reached, citing the objective medical 
findings leading to the doctor's conclusions.

3.  After the development requested above has been 
completed to the extent possible, the RO should again 
review the record.  If any benefit sought on appeal 
remains denied, the appellant and representative, if 
any, should be furnished a supplemental statement of the 
case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





